                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR, et al.

             Plaintiffs,

v.                                                        No. CV 19-753 JAP/CG

CITY OF FARMINGTON,

             Defendant.

            ORDER VACATING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record and the presiding

judge’s Memorandum Opinion and Order, (Doc. 51), dismissing this case without

prejudice. IT IS HEREBY ORDERED that the telephonic status conference scheduled

for April 9, 2020, at 2:00 p.m., is hereby VACATED.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
